Title: To George Washington from Tristram Dalton, 25 February 1791
From: Dalton, Tristram
To: Washington, George



Sir
Philadelphia February 25th 1791

Having already taken the liberty of expressing to You the desire I entertain to continue in the service of the foederal Government—and of requesting the Honor of an Appointment therein, if consistent with Your Arrangements, Permit me, Sir, once more to address You on the Subject, so far as to mention a report that Mr Osgood has thoughts of resigning the place of Post Master General.
Should this event take place, and the disposal of the Office not be otherwise contemplated by You, I beg leave to add that, the Charge of that Department would be agreeable to my views—and the appointment thereto gratefully acknowledged—With the greatest Respect I am Sir Your most obedient Humble Servant

Tristram Dalton

